Citation Nr: 0100875	
Decision Date: 01/12/01    Archive Date: 01/17/01	

DOCKET NO.  99-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
REMAND

The veteran was born in April 1952 and served on active duty 
from April 1976 to August 1979.  She has been married several 
times over the years and has used several different surnames 
and variations on her first name.  She has been granted 
service connection for residuals of a hysterectomy and for an 
umbilical hernia.  

On appeal, the veteran has maintained that she developed PTSD 
as the result of a sexual assault and sexual harassment that 
occurred in service.  She maintains that she was sexually 
assaulted in June 1976 while at Fort Gordon, Georgia, and 
that she experienced sexual harassment while she was 
stationed in Germany.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2000), a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304 (2000).  Department of 
Veterans Affairs (VA) manual provisions also provide some 
guidelines for developing evidence in cases involving PTSD 
claims based on a personal assault.

Further, recent legislation, the Veterans' Claims Assistance 
act of 2000, Pub. L. 106-475, 114 Stat. 2096 (2000), 
effective November 9, 2000, revised the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating a claim, and completing an application for 
compensation benefits.

The veteran has a long and complicated medical and 
psychiatric history.  There is no direct evidence, other than 
the veteran's statements, linking the current diagnosis of 
PTSD to her allegation of a sexual assault in service.  As a 
result, the Board must look to secondary evidence, the 
veteran's reliability and veracity, and the strength and 
reliability of available medical evidence to establish the 
veteran's claim.  In this regard, the Board finds that the 
evidence, especially certain medical evidence, is incomplete, 
and the Board needs to remand the case for further 
development.  The evidence in this case can lead to several 
different theories of service connection, and each theory 
must be reviewed.  The evidence provides some basis to review 
the question of service connection for an acquired 
psychiatric disability on the basis of direct service 
incurrence, aggravation, secondary service connection, and 
the principles enunciated in Allen v. Brown, 7 Vet. App. 439 
(1995). 

Specifically, the service medical records contains a November 
1975 statement from Dr. Mohr, of the Mohr Clinic, Salt Lake 
City, Utah, indicating that the veteran had received 
treatment in 1975 for depression because of a divorce and 
custody battle, and that she had been hospitalized, 
apparently at Holy Cross Hospital on three occasions for 
depression.  Records relating to these periods of 
hospitalization and her treatment have not been requested or 
obtained.

Aside from a notation of tension headaches and a transient 
situational disturbance for which Librium was prescribed, the 
service medical records are negative for any complaints, 
findings, or diagnoses indicative of an acquired psychiatric 
disorder.  On examination for discharge for service, the 
veteran did complain of headaches and trouble sleeping.

Medical records for the 1980's show that the veteran received 
treatment for complaints of headaches, sleep disturbance, 
depression, anxiety, and mood swings.  She received 
medication for these symptoms.

In August 1991, a claim for service connection for depression 
secondary to a hysterectomy that occurred in service was 
received from the veteran.  Letters were received from the 
veteran's professors and a chiropractor in 1990 indicating 
that the appellant was depressed and had mood swings.  The 
chiropractor indicated that there might be some connection to 
PMS syndrome.  In a rating in November 1991, the regional 
office (RO) denied service connection for depression.  The 
veteran was advised of this rating determination, and failed 
to initiate a timely appeal.  

In January 1994, a social worker noted that the veteran was 
depressed and that such depression was aggravated by an 
umbilical hernia and her physical condition.

On a VA examination in October 1995, it was noted that the 
veteran was taking Elavil for depression.  The veteran denied 
sexual trauma in service.  On a VA examination in September 
1997, it was noted that the veteran had migraine headaches, 
that she was depressed, and that she was taking medication 
for the depression.

A claim for service connection for PTSD was received from the 
veteran in October 1997.  She alleged that she had developed 
PTSD as the result of a June 1976 rape while she was 
stationed at Fort Gordon, Georgia.  She reported that she had 
hidden the alleged rape from authorities and others for many 
years, and that it was only recently, while she was being 
treated at a VA medical facility at Fort Howard, Maryland, 
that she revealed the incident.  The veteran's records of 
treatment from Fort Howard, Maryland, in 1997 and 1998 are 
not of record.  In addition, the veteran stated that she had 
received treatment for various psychiatric symptoms from VA 
and private physicians.  While some records relating to such 
treatment may have been obtained pursuant to previous claims, 
the RO has not made an additional attempt to obtain all 
medical records relating to such treatment for any 
psychiatric illness from these sources.  

On a VA examination in April 1998, the examiner reported that 
the veteran had provided a history of being raped in June 
1976 while in service.  It was indicated that she had a 
history of depression, sleep disorders, and anxiety over the 
years, and that she attributed most of her difficulties to 
the stressful situation.  She claimed recurrent and 
distressing recollections of the rape, avoided anything that 
might bring about memories of the incident, and had marked 
difficulty sleeping at night because of bad dreams about the 
event.  The examiner then diagnosed PTSD, expressing the 
opinion that the veteran was obviously very sincere.

The VA examiner, in April 1998, did not mention in his report 
whether the entire claims file had been reviewed.  There was 
no mention of whether there was any importance to the 
veteran's treatment and hospitalization for depression prior 
to service.  There was no mention of whether the veteran's 
current symptomatology was related or unrelated to the 
depression that was present prior to service, the alleged 
rape incident in service, her service connected disabilities, 
or her various symptoms noted a few years after service.

The Board acknowledges the veteran's statements that her 
preservice history was merely the result of an acute 
situational reaction due to her divorce and custody battle.  
However, in view of the long history of depression noted in 
the medical records, the Board believes that all of the 
veteran's medical records relating to her psychiatric 
problems must be obtained and reviewed.  There is at least 
some confirmation of the veteran's allegations relating to 
sexual harassment in her unit, (but not necessarily towards 
her), while she was stationed in Germany (based on an Army 
investigation).  However, a more complete record and review 
of the entire record is needed before final adjudication of 
her claim can be completed.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of the 
veteran's treatment for depression from 
Dr. Mohr, the Mohr Clinic, and Holy Cross 
Hospital, Salt Lake City, Utah, prior to 
service.  In addition, the RO should 
obtain copies of the veteran's treatment 
for any psychiatric symptoms from 
Dr. Mary Swain, Weber County Mental 
Health Clinic, Ogden, Utah, and Dr. Earl 
Ryan, FHP, Ogden, Utah, during the 1980's 
and 1990's.  In the preparation of any 
request, care should be taken to specify 
all possible names which the veteran 
might have been used during the period of 
treatment, and the requests should 
further specify at least one item of 
unique identifying information, such as 
her date of birth or social security 
number.  

2.  The RO should obtain copies of the 
veteran's outpatient treatment records 
from the VA Medical Centers in Phoenix, 
Arizona, Salt Lake City, Utah, and Fort 
Howard, Maryland.  The RO should request 
copies of the veteran's treatment records 
from Dr. Nussbaum, VA Medical Center, 
Fort Howard, Maryland, in 1997 and 1998 
for any psychiatric disability, including 
PTSD.

3.  After the records have been obtained 
as requested, the RO should make 
arrangements for a psychiatric 
examination by a board of two 
psychiatrists to determine the etiology 
of any psychiatric disability present, 
including PTSD.  All clinical tests which 
are deemed appropriate should be 
conducted.  The examiners should both 
review all of the veteran's records and 
all of the claims folders, and both 
examine the veteran.  The claims folders 
should be made available to the examiners 
prior to and during their examinations.  

The examiners should be requested to 
provide an opinion concerning the nature 
and extent of any psychiatric disability 
present, and whether any disability is 
etiologically related to the alleged 
sexual assault in service in 1976.  The 
examiners should be requested to provide 
an opinion concerning whether any present 
acquired psychiatric disorder was present 
prior to service, increased in severity 
during service, as the result of the 
alleged sexual assault or otherwise, or 
is proximately due to or the result of 
any service-connected disability.  
Further, the examiners should be 
requested to provide an opinion 
concerning whether any present acquired 
psychiatric disorder is aggravated by a 
service-connected disability, and the 
degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to aggravation.  
See Allen v. Brown, supra.

5.  After such development has occurred, 
the RO should again review the veteran's 
claim for service connection for an 
acquired psychiatric disorder, including 
PTSD, under all pertinent laws, 
regulations, and Court decisions.

If the veteran's claim is again denied, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until she receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


